Citation Nr: 0300432	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had honorable active military service from 
July 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of 
the RO, which in pertinent appealed part, denied the 
benefit sought on appeal.  (While other claims were then 
denied, the veteran's September 2000 notice of 
disagreement (NOD) and February 2001 substantive appeal 
limited the matter to the one claim on appeal).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, 
all in an effort to assist him in substantiating his claim 
for increased VA compensation benefits.  

2.  Service-connected PTSD is manifested by disturbances 
of mood, noted as depression, with occasional nightmares, 
intrusive thoughts, and associated sleep impairment, but 
symptoms of PTSD do not exceed those comparable to chronic 
sleep impairment, mild memory loss, or panic attacks 
weekly or less often.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.3, 4.7, 4.21, 4.125, 4.126, 4.132, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  It is noted that the veteran's September 
2000 NOD and February 2001 substantive appeal limit the 
issue on appeal to the PTSD claim for an increased rating.  
Additionally, the veteran was provided an adequate VA PTSD 
examination in April 2000, as well as evaluations on VA 
out-patient treatment in May and June 2001.  The Board can 
find no reason as to why the April 2000 VA examination was 
inadequate in any regard.  Additionally, the August 2000 
rating decision and notice, as well as the January 2001 
statement of the case (SOC) and September 2002 
supplemental SOC adequately explain why the evidence 
submitted to date did not support an evaluation in excess 
of 30 percent for service-connected PTSD.  Additionally, 
all identified VA and private treatment records have been 
obtained pertinent to the appeal.  Moreover, in October 
2002, the veteran indicated that he had stated his case 
completely, he did not want a hearing before the Board, 
and he had no further evidence to submit.  Thus, the 
veteran was afforded every reasonable opportunity to 
provide his sworn testimony, and to submit medical and lay 
evidence to substantiate his claim on appeal.  Moreover, 
the above correspondence, notices and developmental 
requests of the RO indicate that the veteran was advised 
that what he needed to do to in order to support his claim 
was to submit medical evidence of PTSD symptomatology 
which meets the criteria for an evaluation in excess of 30 
percent, and he was advised of what VA would do in 
response to his identifying the sources of such 
information.  That is, he was advised of what sort of 
evidence that was needed to support his claim, he was 
advised of what evidence or information he needed to 
submit to VA, and he was advised of what evidence VA would 
obtain on its own, or in response to information provided 
by the veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Thus, both the duty to assist and notice 
provisions of VCAA have been met in this case; further 
development would serve no useful purpose.  

Evaluation of PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2002).  Individual 
disabilities are assigned separate Diagnostic Codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  Although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase 
in a disability rating is at issue, it is the present 
level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran appeals the August 2000 RO rating decision 
which denied a claim for an increased rating for service-
connected PTSD, currently evaluated as 30 percent 
disabling under the schedular criteria set forth under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is assigned when there is objective 
demonstration of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran makes no specific assertions on appeal other 
than to say that he disagrees with the RO's denial of his 
claim for increase.  His representative argues that the 
criteria for more than a 30 percent evaluation are met 
since the veteran "hears German planes and German dogs," 
and thus experiences audio hallucinations.  The veteran's 
representative also argues that an increased rating is 
warranted as the veteran believes that the U.S. "military 
killed his mother."  Furthermore, the veteran's 
representative argues that the veteran's service-connected 
PTSD includes significant sleep disturbance, flashbacks, 
and nightmares of the Battle of the Bulge.  Finally, it is 
argued on the veteran's behalf that VA treatment records 
show scores on the Global Assessment of Functioning (GAF) 
Scale which warrant a rating in excess of 30 percent.  

For various reasons and bases expressed below, the Board 
disagrees, primarily as the veteran's representative 
mischaracterizes the objective medical evidence of record.  
The Board can find no objective medical evidence that the 
veteran experiences audio hallucinations, or any of the 
symptoms listed for a 50 percent evaluation under 
Diagnostic Code 9411, including: a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or, difficulty in 
establishing and maintaining effective work and social 
relationships.  

On VA examination in April 2000, the veteran complained of 
neck pain and associated sleep difficulty due to the neck 
pain-symptoms which neither the VA examiner nor any other 
examiner of record has associated with service-connected 
PTSD.  The veteran reported that his neck pain interferes 
with his sleeping.  With regard to PTSD symptoms, the 
veteran indicated that he is awakened at night by the 
sound of noises, including barking dogs.  The reference 
is, perhaps vague, but the VA examination report includes 
the veteran's clarifying comments wherein he explained 
that he startles in response to sudden noises, such as 
slamming doors, and that the sound of barking dogs makes 
him feel nervous as it recalls his military days as a 
combat engineer working in fields. The veteran reported 
feeling anxiety when planes fly overhead, at which time he 
recalls the sound of German planes, and he explained that 
his post-traumatic anxiety reactions occur at night.  The 
VA examiner did not find that there was any evidence of 
hallucinations.  While the VA examiner noted that the 
veteran had not mentioned experiencing any nightmares, VA 
treatment records of later date show some nightmares.  On 
VA examination, the veteran reported that he spends a 
"good deal of his time" socializing with friends, eating 
out in public, shopping with his wife, and occasionally 
vacationing.  Specifically, the veteran enjoys playing 
cards with a number of friends.  

While the above subjective complaints fall short of the 
criteria for an evaluation in excess of 30 percent, the 
salient point on appeal is that the objective findings on 
VA examination clearly warrant no more than a 30 percent 
evaluation.  The objective findings on VA mental 
evaluation in April 2000 demonstrate none of the criteria 
for an evaluation in excess of 30 percent: The veteran was 
cooperative for the interview, talkative, demonstrative 
and self-disclosing; he displayed a full affect which was 
appropriate to the content of his thought; and the rate 
and volume of this speech were normal, with clear 
articulation.  The veteran made direct eye contact with 
the examiner; he gestured appropriately, and did not 
display any disturbance of mood.  The veteran's thinking 
was coherent, rational, relevant and linear, and he did 
not report any notable episodes of anxiety or mood 
disorder.  Cognitive functioning was intact for his age.  
Additionally, both long term and recent memory were 
adequate for the interview, although he tended to digress 
to elaborate on some events which were not always 
particularly relevant, but he was aware of his doing this.  
The veteran indicated that he normally does not like to 
talk to people about his war experiences and relationship 
with VA, but appreciated the opportunity presented on VA 
examination.  The veteran was found to be competent to 
manage his funds.  The diagnosis was PTSD, chronic, 
"mild," and a GAF score of 65 was attributed to symptoms 
of PTSD.  

VA treatment records show initial psychiatric consultation 
in May 2001, with some occasional treatment thereafter, 
and reports of various symptoms of PTSD, not wholly 
demonstrated on objective examination, but which would not 
warrant an evaluation in excess of 30 percent even if 
demonstrated.  Additionally, treatment records of March 
2001 show complaints of neck, back and tooth pain, with 
nervousness and feelings of depression.  On May 10, 2001, 
the veteran was seen for depression.  The veteran was 
noted to have reported that when planes fly over his 
condo, "he thinks it's German planes shooting," that the 
sound of doors slamming startle him, and that he has some 
insomnia and nightmares of the Battle of the Bulge in 
World War II.  However, his affect was appropriate, his 
speech was coherent and relevant, and there were no 
psychotic features.  The veteran's mood included periods 
of depression and anxiety reaction, but with no suicidal 
or homicidal thoughts or ideation.  A GAF of 50 was noted 
on May 10, 2001.  On June 26, 2001, the veteran reported a 
lot of nightmares, intrusive thoughts of the war, and 
reported "hearing German planes and German dogs," which 
were very disturbing.  He accused the military of killing 
his mother, explaining that when a telegram was sent to 
her advising her that the veteran had been wounded, she 
had a heart attack and died.  Despite the veteran's 
complaints, however, he was found not to have any 
delusions.  The diagnosis was "history of PTSD."  
Moreover, he was noted not to be in compliance with his 
medications.  

The Board finds that the veteran's reported symptoms of 
PTSD which are not wholly demonstrated on objective 
examination, including symptoms when not in compliance 
with medications, do not warrant an evaluation in excess 
of 30 percent.  Additionally, the one notation of a GAF of 
50 in May 2001, does not warrant the grant of the claim on 
appeal.  With respect to this GAF Scale scores, the Board 
notes that the veteran's scores varied between a one-time 
low of 50 to 65 on VA examination in April 2000 during the 
claims period.  The Board must emphasize that neither GAF 
scores alone, nor the April 2000 VA examiner's 
classification of the veteran's PTSD symptoms as "mild," 
are determinative of the degree of disability.  Rather, 
VA's Schedule specifically directs that the various 
examination reports, the analysis of the symptomatology, 
and the full consideration of the whole history of the 
rating agency will be determinative.  38 C.F.R. § 4.130, 
Part 4.  Any meaningful analysis of the veteran's 
psychiatric symptomatology clearly demonstrates symptoms 
and GAF scores which more closely approximate, but do not 
exceed, the criteria for a 30 percent rating for service-
connected PTSD.  A range of 51-65 represents mild to 
moderate symptoms.  See Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV); 38 C.F.R. § 4.130.  The 
GAF Scale score of 50 was given with notation of symptoms 
which would not warrant an evaluation in excess of 
30 percent, and are inconsistent with symptoms 
demonstrated on objective VA evaluation.  That is, the 
veteran's PTSD has never been found to cause a flattened 
affect, speech impairment, panic attacks, difficulty in 
understanding complex commands, impairment of judgment or 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  
Therefore, the Board finds that the veteran's GAF Scale 
scores of 50 and 65, represent mild to moderate symptoms, 
and best represent the findings noted above, consistent 
with the current 30 percent rating, given the facts in 
this case.  

In finding so, all due consideration is given to the 
veteran's complaints of depression, nightmares, intrusive 
thoughts, sleep impairment and hearing German planes and 
German dogs.  However, with no evidence of any thought 
disorder or delusions, these reported symptoms must be 
considered as contemplated by the current 30 percent 
rating.  That is, the Board disagrees with the argument of 
the veteran's representative that the veteran has any 
auditory hallucinations: The objective medical evidence of 
record clearly shows no hallucinations.  While the veteran 
reported in June 2001 that he hears "German dogs and 
planes," he clearly explained this on VA examination that 
the sound of planes and dogs remind him of his experiences 
in Germany during W.W. II.  No VA or private examiner has 
found that the veteran has hallucinations.  Furthermore, 
another VA examination is not indicated, as the veteran's 
reports have been given due consideration by VA examiners, 
who have simply found no evidence of hallucinations.  
Moreover, the veteran's subjective complaints of hearing 
German dogs and planes in June 2001 were noted at a time 
when he was not in compliance with his medication.  

Accordingly, the arguments of the veteran's representative 
do not serve to support or warrant an evaluation in excess 
of 30 percent.  The veteran enjoys the company of his 
family and friends, albeit with some occasional 
depression, nightmares and sleep impairment.  
Additionally, he reports some insomnia which is due to his 
neck pain, unrelated to his PTSD.  Finally, the veteran 
has not sought intense, extended, or significant treatment 
for PTSD symptoms.  Rather, he is shown only to receive 
occasional treatment.  

Based upon the foregoing information, the Board finds that 
there is no basis for a rating in excess of 30 percent 
during any portion of the appeal period.  The Board does 
not doubt the representative has a sincere belief that the 
veteran's PTSD warrants a higher rating.  However, the 
Board is bound by the regulatory rating criteria as they 
apply to demonstrated symptoms-not merely the veteran's 
subjective complaints not objectively shown on VA 
examination.  The evidence simply does not persuasively 
show that the veteran's PTSD has at any time more nearly 
approximated the criteria for the next higher rating of 50 
percent-based on demonstrated or identified symptoms.  The 
veteran has depression, occasional nightmares, sleep 
impairment and perhaps intrusive thoughts, but he is not 
shown to have any speech disorder; panic attacks; 
impairment of understanding commands, memory, judgment, 
abstract thinking; or any difficulty in establishing and 
maintaining effective work and social relationships, so as 
to meet the criteria for a 50 percent evaluation.  The 
above findings, particularly the VA psychiatric 
examination of April 2000, fail to demonstrate that the 
veteran's PTSD symptoms include any of those symptoms 
listed for an evaluation in excess of 30 percent under 
Diagnostic Code 9411.  The objective clinical findings, 
including those on VA examination in April 2000 and the 
psychotherapy notes, do not support an evaluation in 
excess of 30 percent for any period of time of the appeal.  
As such, the claim for an evaluation in excess of 30 
percent for PTSD, must fail.  The Board concludes that a 
rating in excess of 30 percent is not in order.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 
9411.  

Additionally, the evidence is not so evenly balanced as to 
raise doubt with respect to any material issue.  The claim 
on appeal is denied as against the weight of the clinical 
evidence of record.




ORDER

The claim of entitlement to an evaluation in excess of 30 
percent for service-connected PTSD is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

